DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/20 and 7/20/21 were filed on 4/21/20 and 7/20/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed on 4/21/20 are accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 is indefinite because the term “basic compound” is ambiguous and not clearly defined to let the skilled person be asserted about the subject-matter for which protection is sought.  In fact, it can mean any substance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (CN 102208599 A).
Regarding claims 1-20, Huang et al discloses a lithium-sulfur battery (lithium ion secondary battery) comprising: positive pole piece (electrode) comprising a current collector and an electrode mixture layer formed on the current collector, the electrode .    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 102208599 A) in view of Miyuki et al (US 2011/0200875).  The Huang reference is applied to claims 1-3 for reasons stated above. 
However, Huang et al does not expressly teach sulfur-modified elastomer compounds, sulfur-modified polynuclear aromatic compounds, sulfur-modified pitch compounds, sulfur-modified aliphatic hydrocarbon oxides, sulfur-modified polyether

Miyuki et al discloses a cathode active material that is sulfur-modified polyacrylonitrile ([0062]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Miyuki et al indicates that sulfur-modified polyacrylonitrile is a suitable material for use as cathode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use sulfur-modified polyacrylonitrile.

Claims 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 102208599 A) in view of Miyuki et al (JP 2012099342 A).  The Huang reference is applied to claims 1-3 for reasons stated above. 
However, Huang et al does not expressly teach sulfur-modified elastomer compounds, sulfur-modified polynuclear aromatic compounds, sulfur-modified pitch compounds, sulfur-modified aliphatic hydrocarbon oxides, sulfur-modified polyether
compounds, polythienoacene compounds, sulfur-modified polyamide compounds, and sulfur-modified polyacrylonitrile compounds (claims 4, 9, and 10).
Miyuki et al discloses a positive electrode active material (cathode active material)  that is sulfur and coal pitch (sulfur modified pitch compound) (Abstract).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Miyuki et al prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use sulfur-modified pitch.

Claims 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 102208599 A) in view of Sakata et al (JP 2011028948 A).  The Huang reference is applied to claims 1-3 for reasons stated above. 
However, Huang et al does not expressly teach sulfur-modified elastomer compounds, sulfur-modified polynuclear aromatic compounds, sulfur-modified pitch compounds, sulfur-modified aliphatic hydrocarbon oxides, sulfur-modified polyether
compounds, polythienoacene compounds, sulfur-modified polyamide compounds, and sulfur-modified polyacrylonitrile compounds (claims 4, 9, and 10).
Sakata et al discloses a electrode active material (cathode active material) that is polythienoacene structure including sulfur (polythienoacene compound) (Abstract).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Sakata et al indicates that polythienoacene compound is a suitable material for use as cathode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polythienoacene compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729